Case 19-60397-6-dd   Doc 10   Filed 06/06/19 Entered 06/06/19 13:03:52   Desc Main
                              Document     Page 1 of 5
Case 19-60397-6-dd   Doc 10   Filed 06/06/19 Entered 06/06/19 13:03:52   Desc Main
                              Document     Page 2 of 5
Case 19-60397-6-dd   Doc 10   Filed 06/06/19 Entered 06/06/19 13:03:52   Desc Main
                              Document     Page 3 of 5
Case 19-60397-6-dd   Doc 10   Filed 06/06/19 Entered 06/06/19 13:03:52   Desc Main
                              Document     Page 4 of 5
Case 19-60397-6-dd   Doc 10   Filed 06/06/19 Entered 06/06/19 13:03:52   Desc Main
                              Document     Page 5 of 5
